UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
CATHRYN NICHOLS,                      :
                                      :
                      Plaintiff,      :
                                      :
     - against -                      :
                                      :
PREMIER FINANCIAL BANCORP, INC.,      :         21 Civ. 4546
et al.,                               :
                                      :
                      Defendants.     :
--------------------------------------X
MATTHEW WALKER,                       :
                                      :
                      Plaintiff,      :
                                      :
     - against -                      :
                                      :
PREMIER FINANCIAL BANCORP, INC.,      :         21 Civ. 5320
et al.,                               :
                                      :
                      Defendants.     :
--------------------------------------X
PAUL PARSHALL,                        :
                                      :
                      Plaintiff,      :
                                      :
     - against -                      :
                                      :
PREMIER FINANCIAL BANCORP, INC.,      :         21 Civ. 5304
et al.,                               :
                                      :
                      Defendants.     :           ORDER
--------------------------------------X

VICTOR MARRERO, United States District Judge.

     Upon review of the complaints and other papers filed

with the Court in connection with the three cases captioned

above, the Court noted that in all material respects the

complaints   describe   the   same   or   substantially    similar

underlying events arising out of the same or substantially




                                1
similar operative facts, and that the defendants in the

higher-numbered actions, No. 21 Civ. 5320 and No. 21 Civ.

5304, are the defendants in the lower-numbered action, No. 21

Civ. 4546. Accordingly, it is hereby

     ORDERED that   the    Clerk         of    Court   is   directed

to consolidate these actions for all pretrial purposes; and

it is further

     ORDERED that    all       filings        in   connection   with

the consolidated action be docketed against the remaining

lower-numbered case, No. 21 Civ. 4546; and it is finally

     ORDERED that the Clerk of Court close the referenced

higher-numbered cases, No. 21 Civ. 5320 and No. 21 Civ. 5304,

as separate actions and remove them from the Court’s docket.

SO ORDERED.

Dated:    New York, New York
          21 June 2021


                                         _________________________
                                              Victor Marrero
                                                  U.S.D.J.




                                 2
